  Case 1:19-cr-00280-LDH Document 8 Filed 06/20/19 Page 1 of 3 PageID #: 43


                                                                             FILED
                                                                            IN CLERK'S OFFICE
                                                                      U.S. DISTRICT COURT E.D.N.Y.
AAS:DKK/MTK/JEA
F. #2018R00673
                                                                      ★ JUN 20 2019 ★

UNITED STATES DISTRICT COURT                                          BROOKLYN OFFICE
EASTERN DISTRICT OF NEW YORK
                                      -X


UNITED STATES OF AMERICA                              INDICTMENT


      - against -
                                                      (T. T8, U.S.C.T?§%2(k),924(a)(F
ASmQUL ALAM,                                           924(d)(1) and 3551 et seq.: T. 21,
                                                       U.S.C., § 853(p); T. 28, U.S.C.,
                        Defendant.                     § 2461(c))

                                        X
                                                                  DeARCYHALLJ-
THE GRAND JURY CHARGES:
                                                                     LEVY, M.J.
     POSSESSION OF A FIREARM WITH AN OBLITERATED SERIAL NUMBER

               1.     On or about June 6, 2019, within the Eastern District ofNew York, the

defendant ASHLQUL ALAM did knowingly and intentionally possess and receive a firearm,

to wit: a Glock 19 9mm semiautomatic pistol, which firearm had the manufacturer's serial

number removed, obliterated and altered and which had been shipped and transported in
           I




interstate and foreign commerce.

               (Title 18, United States Code, Sections 922(k), 924(a)(1)(B) and 3551 et seq.l

                         CRIMINAL FORFEITURE ALLEGATION


               2.     The United States hereby gives notice to the defendant that, upon his

conviction ofthe offense charged herein, the government will seek forfeiture in accordance

with Title 18, United States Code, Section 924(d)(1) and Title 28, United States Code,

Section 2461(c), which require the forfeiture of any firearm or ammunition involved in or

used in any knowing violation of Title 18, United States Code, Section 922(k), including, but
   Case 1:19-cr-00280-LDH Document 8 Filed 06/20/19 Page 2 of 3 PageID #: 44




not limited to, one Glock 19 9mm semi-automatic pistol and ammunition recovered from the

defendant on June 6,2019.

               3.     If any ofthe above-described forfeitable property, as a result of any act

or omission ofthe defendant:


                      (a)     cannot be located upon the exercise of due diligence;

                      (b)     has been transferred or sold to, or deposited with, a third party;

                      (c)     has been placed beyond the jurisdiction ofthe court;

                      (d)     has been substantially diminished in value; or

                      (e)     has been commingled with other property which cannot be

divided without difficulty;

it is the intent ofthe United States, pursuant to Title 21, United States Code, Section 853(p),

to seek forfeiture of any other property ofthe defendant up to the value ofthe forfeitable

property described in this forfeiture allegation.

              (Title 18, United States Code, Section 924(d)(1); Title 21, United States Code,

Section 853(p); Title 28, United States Code, Section 2461(c))


                                                                  A TRUE BILL



                                                       I rtt          -Aw
                                                                 FOREPERSON




RICHARD P. DONOGHUE
UNITED STATES ATTOl
EASTERN DISTRICT OF NEW YORK
                          Case 1:19-cr-00280-LDH Document 8 Filed 06/20/19 Page 3 of 3 PageID #: 45

F.#:20I8R00673

FORMDBD-34                       No.
JUN.85



                                        UNITED STATES DISTRICT COURT

                                                      EASTERN District of NEW YORK

                                                                CRIMINAL DIVISION


                                               THE UNITED STATES OF AMERICA
                                                                           vs.




                                                                      ASHIQUL ALAM,

                                                                                             Defendant.
                                                                    INDICTMENT
                                 (T. 18, U.S.C., §§ 922(k), 924(a)(1)(B), 924(d)(1) and 3551 ^^4 T.
                                             21, U.S.C., § 853(p); T. 28, U.S.C., § 2461(c)))

                                       A true bill.


                                              y—            *   ;            , —■
                                                                           —*'         I
                                                      I                                        Foreperson


                                 Filed in open court this                           day,

                                 of                         A.D. 20


                                                                                                    Clerk




                                 Bail, $



                 DavidKessler, Michael Keilty, Jonathan Algor, Assistant U.S. Attorneys (718) 254-7202/7528/6248
